DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	This Office Action is issued in response to the applicant’s amendment filed on December 17, 2021.3.	Claims 41-50, 52-55, 57-69, 71-74, 76-101, 103-106, and 108-116 are pending, of which claim 41, 60, 79, and 80 are in independent form.4.	Claims 41, 43, 45-46, 52-55, 60, 62, 64-65, 71-74, 79-84, 87-90, 94, 96-97, 103-106, and 111-114 are amended.
5.	Claims 1-40, 51, 56, 70, 75, 102, 107, and 117-119 are cancelled by the applicant.6.	Claims 41, 60, and 79-80 were previously rejected on the ground of non-statutory double patenting over claims 1, 20, and 39-40 of co-pending U.S. Patent Application Number 12/628, 521. Now, the co-pending U.S. Application 12/628, 521 is abandoned. As a result, the double patenting rejection is withdrawn.7.	Claims 41-50, 52-55, 57-69, 71-74, 76-101, 103-106, and 108-116 (renumbered 1-70) are allowed.


Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: 9.	The independent claims 41, 60, 79, and 80 are now include features of the dependent claims 117-119. The combination are novel and non-obvious over the art for at least the reasons provided by the examiner in the previous office action mailed on August 18, 2021. After further search and consideration, the examiner’s opinion has not changed. As such, the claims are allowed.10.	Dependent claims 42-50, 52-55, 57-59, 61-69, 71-74, 76-78, 81-101, 103-106, and 108-116 are allowable at least for depending on an allowed independent claim.
11.	The allowed claims are claims 41-50, 52-55, 57-69, 71-74, 76-101, 103-106, and 108-116 (renumbered 1-70).12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Monday – Friday 8:00am – 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERHANU MITIKU/Examiner, Art Unit 2156  


/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156